Exhibit 10.4.4
 
OPTIONAL CONVERSION NOTICE


To:           OxySure Systems, Inc. (“Obligor”)
Date:       December 31, 2012


The undersigned, Agave Resources, LLC ("Holder") holder of that certain
subordinated convertible note in the amount of $750,000 and dated April 15,
2008, as amended (“First Note”) hereby irrevocably exercises the option to
convert all of the Principal Amount and accrued but unpaid interest (if
applicable) outstanding under the First Note into the Conversion Shares at a
conversion price of $1.50 per share, in accordance with the terms of the First
Note, with an effective date of 12/31/2012. A certificate(s) representing the
500,000 Conversion Shares issuable and deliverable upon this conversion will be
issued and delivered to the registered Holder of the First Note unless a
different name is provided by the Holder to Obligor in writing. Capitalized
terms used in this Conversion Notice and not otherwise defined herein shall have
the respective meanings ascribed to such terms in the First Note.

         
Signed:
/s/ Don Reed
       
Don Reed, President
       
Agave Resources, LLC
     

 